Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 9,709,713 B1) in view of Dickinson (US 2014/0272385 A1).
With regards to claim 1, Chen discloses a parabolic mirror (i.e., parabolic reflector having a monolithic structure) for reflecting electromagnetic fields (i.e., includes radio waves) comprising carbon nanotubes embedded in epoxy (i.e., resin which includes a resin hardener) (Chen: abstract; col. 1, lines 40-50; col. 3, lines 55-63; col. 4, lines 4-10). The structure of Chen further includes a mandrel (i.e., forming member) on which the parabolic mirror is formed, and furthermore, Chen depicts the mandrel as not being encapsulated (Chen: Fig. 3H; col. 8, lines 57-64). It is noted that the carbon nanotubes of Chen are technically carbon nanotubes, and therefore, a single set of carbon nanotubes technically reads on the claimed combination of carbon nanotubes and carbon nanofibers, with nanofiber being used with respect to orienting the carbon nanotubes.
Chen does not appear to disclose graphene-based powder for further forming the monolithic structure. Although Chen, as best understood, is formed from a homogenous composition (i.e., is a homogenous member), Chen does not appear to disclose inclusion of graphene-based powder such that a homogenous member is not precluded, the homogenous member extending to exposed surfaces of said parabolic reflector.
Dickinson discloses a graphene-polymer composite material for parabolic reflector, the graphene-polymer composite material comprising, for example, graphene powder dispersed in epoxy resin which is subsequently cured (i.e., the term “dispersed” and the lack of disclosure of multiple layers implies that the member is homogenous, and the step of curing an epoxy implies the presence of a resin hardener) (Dickinson: abstract; para. [0040]-[0041] and [0053]-[0054]). Dickinson discloses its shape as a reflector for light, and furthermore, the material is fabricated as a unitary structure formed by curing, and therefore, the material of Dickinson is considered fixed in shape and rigid for the reflection of energy (Dickinson: para. [0040]-[0041] and [0053]-[0054]). Dickinson depicts its parabolic reflector as extending to exposed surfaces of the parabolic reflector (Dickinson: Fig. 1). Chen and Dickinson are analogous art in they are related to the same field of endeavor of parabolic reflectors formed from carbon nanomaterial composites. A person of ordinary skill in the art would have found it obvious to have included the dispersed graphene of Dickinson in the composite material of Chen, and to have included a shape which extends to exposed surfaces of the parabolic reflector, in order to improve the heat transfer properties of the parabolic reflector of Chen, thereby providing for improved speed at which thermal equilibrium is reached with respect to regular cycles and improve thermal response time (Dickinson: para. [0047]; Chen: col. 2, lines 29-34; col. 4, lines 1-9).
The composition of Chen and Dickinson is substantially identical to that of the claimed invention. A composition is inseparable from its properties. See MPEP 2112. Therefore, a person of ordinary skill would expect the composition of Chen and Dickinson to have the same properties as the claimed article, including the claimed uniform reflectivity.
With regards to claim 3, the materials and process of Chen and Dickinson are substantially identical to that of the present specification, in that both the prior art and the present specification disclose forming a mixture of carbon nanotubes, carbon nanofiber, graphite-like powder, resin, and resin powder, then hardening said mixture to create a monolithic structure. A structure and its composition/method of making are inseparable from its properties. See MPEP 2112. Therefore, it is not seen how the parabolic reflector of Chen and Dickinson would not inherently possess the claimed adherence and uniform reflectivity.
With regards to claim 9, the composition of Chen and Dickinson is substantially identical to that of the present specification. A structure and its composition/method of making are inseparable from its properties. See MPEP 2112. Therefore, it is not seen how the parabolic reflector of Chen and Dickinson would not inherently possess the claimed chemical bonding with respect to a substrate.
With regards to claim 20, Chen discloses a parabolic mirror (i.e., parabolic reflector having a rigid, fixed monolithic structure) for reflecting electromagnetic fields (i.e., includes radio waves) comprising carbon nanotubes embedded in epoxy (i.e., resin which includes a resin hardener) (Chen: abstract; col. 1, lines 40-50; col. 3, lines 55-63; col. 4, lines 4-10). The structure of Chen further includes a mandrel (i.e., forming member) on which the parabolic mirror is formed, and furthermore, Chen depicts the mandrel as not being encapsulated (Chen: Fig. 3H; col. 8, lines 57-64). It is noted that the carbon nanotubes of Chen are technically carbon nanotubes, and therefore, a single set of carbon nanotubes technically reads on the claimed combination of carbon nanotubes and carbon nanofibers. It is further noted that the ability to absorb electromagnetic signals is a property of carbon nanotubes and all matter. However, in the interest of compact prosecution, the claim specifies a parabolic reflector formed from a slurry composed of carbon nanotubes and carbon nanofibers. The carbon nanotubes, carbon nanofibers, and electromagnetic signal absorption need not be present in the final parabolic reflector. Furthermore, the phrase “formed from a slurry” constitutes product-by-process language. Such language does not limit product claims to the material performance in the steps recited, but rather, only the structures implied. See MPEP 2113. In the present case, the product-by-process language implies a parabolic reflector, and Chen discloses such a product.
Chen does not appear to disclose the parabolic reflector as homogenous such that there are exposed surfaces.
Dickinson discloses a graphene-polymer composite material for parabolic reflector, the graphene-polymer composite material comprising, for example, graphene powder dispersed in epoxy resin which is subsequently cured (Dickinson: abstract; para. [0040]-[0041] and [0053]-[0054]). Dickinson depicts its parabolic reflector as extending to exposed surfaces of the parabolic reflector, such that it functions as a heat sink (Dickinson: Fig. 1; para. [0036]-[0041]). Chen and Dickinson are analogous art in they are related to the same field of endeavor of parabolic reflectors formed from carbon nanomaterial composites. A person of ordinary skill in the art would have found it obvious to have included the dispersed graphene of Dickinson in the composite material of Chen, and to have included a shape which extends to exposed surfaces of the parabolic reflector, in order to improve the heat transfer properties of the parabolic reflector of Chen, thereby providing for improved speed at which thermal equilibrium is reached with respect to regular cycles and improve thermal response time (Dickinson: para. [0047]; Chen: col. 2, lines 29-34; col. 4, lines 1-9).
With regards to claim 21, the phrase “said slurry further absorbs and discharges said electromagnetic signals” constitutes product-by-process language. Such language does not limit product claims to the material performance in the steps recited, but rather, only the structures implied. See MPEP 2113. In the present case, the product-by-process language implies a parabolic reflector having a material, which, in slurry form, is capable of absorbing and discharging electromagnetic signals, and Chen discloses such a product.
With regards to claim 22, the phrase “said is composed of carbon nanotubes, carbon nanofibers, and graphene-based powder to form a uniformly dispersed reflective material without encapsulation of a forming member within said parabolic reflector” constitutes product-by-process language. Such language does not limit product claims to the material performance in the steps recited, but rather, only the structures implied. See MPEP 2113. In the present case, it is noted that the claim does not preclude forming steps which involve removal of carbon nanotubes, carbon fibers, and graphene-based powder which are capable of forming a uniformly dispersed reflective material without encapsulation of a forming member within said parabolic reflector. Furthermore, the forming member is not positively recited in the claim, as the forming member is recited as used to describe a property of the slurry before it is formed into a parabolic reflector.


Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Dickinson as applied to claim 1 above, and in further view of Ong et al (US 2013/0261246 A1).
With regards to claims 4-8, Chen and Dickinson teach a parabolic reflector according to claim 1 above. Although the prior art discloses the incorporation of carbon nanotubes, prior art does not teach the type of carbon nanotubes selected (i.e., their chirality, such as armchair or zigzag, or whether they are single-walled or multi-walled).
Ong discloses the use of carbon nanotubes in rubber composites (Ong: abstract). According to Ong, and with particular regards to claims 4, 7, and 8, all carbon nanotubes are either single-walled or multi-walled (Ong: para. [0005]-[0006]). It is noted that by definition, multi-walled carbon nanotubes are comprised of several concentric (i.e., concentrically-interlinked) carbon nanotubes (Ong: para. [0005]). According to Ong, and with regards to claims 5 and 6, both armchair and zigzag carbon nanotubes are known in the art, and furthermore all carbon nanotubes are one of armchair, zigzag, or chiral (Ong: para. [0046]). Chen, Dickinson, and Ong are analogous art in that they are related to the same field of endeavor of carbon nanotube/rubber composites. A person of ordinary skill in the art would have found selection of carbon nanotubes as described by claims 4-8 as each type of carbon nanotube listed is exceptionally well-known in the art, and among one of a finite number of options, and therefore, each of the claimed carbon nanotubes are obvious to try (i.e., carbon nanotubes must be either single-walled, or multi-walled, and carbon nanotubes must be one of zigzag, armchair, or chiral) (Ong: para. [0005]-[0006] and [0046]). However, with respect to claim 7, a person of ordinary skill would be further motivated to select single-walled carbon nanotubes from the viewpoint of improving initial modulus of the composite, but conversely and with respect to claims 4 and 8, a person of ordinary skill would have found selection of multi-walled carbon nanotubes obvious for the purpose of improving ultimate properties. With regards to claims 5 and 6, selection of armchair or zigzag carbon nanotubes would have been obvious depending on the desired CNT diameter (para. [0046]).

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 over Chen and Davis have been fully considered and are persuasive.  The combination of Chen and Davis teaches a multilayer structure, rather than one which is homogenous and extending to exposed surfaces as claimed. In addition, applicant has corrected the antecedent basis issue from the previous claim set. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dickinson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783